Citation Nr: 1828127	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to other respiratory conditions. 

2.  Entitlement to service connection for pulmonary cryptococcosis. 

3.  Entitlement to service connection for sarcoidosis. 



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

On the September 2014 VA Form 9 the Veteran indicated he wanted a hearing before a Veterans Law Judge.  However, in March 2017 correspondence, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for his respiratory conditions due to an in-service event.  

The Veteran has been diagnosed with sarcoidosis, pulmonary cryptococcosis, and asthma during the course of this appeal.  However, the Veteran has never been provided with a VA examination to determine the nature and etiology of his respiratory diagnoses.  According to McLendon v. Nicholson, a VA examination must be provided where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  20 Vet. App. 79, 81 (2006).  

As noted above, he Veteran has been diagnosed with sarcoidosis, pulmonary cryptococcosis, and asthma.  His available STRs and service personnel records reflect that he served in Vietnam in 1968, during the Vietnam War era.  The Veteran is thus presumed to have been exposed to herbicide agents.  Although his current respiratory diagnoses are not on the list of disabilities presumed to be related to herbicide agent exposure (38 C.F.R. § 3.309(e)), the Veteran's claim is that his lungs were damaged by inhaling herbicide agents, constituting an in-service injury, and that his current respiratory disabilities are resultant of that in-service injury.  Medical literature from the National Institutes of Health and the Mayo Clinic presented by the Veteran reflects that sarcoidosis may be caused by the inhalation of chemicals that damaged the lungs, and the Veteran has presented private medical evidence claiming that his asthma is likely severely aggravated by his sarcoidosis.  Further, his previous representative, in an April 2016 Brief, argued that the repeated notations in his service treatment records (STRs) relating sore throat, runny nose, and cold/flu-like symptoms, are precursors to his current respiratory disabilities.  His prior representative also alleged that the Veteran has had respiratory symptoms since discharge from service and they continue to worsen.  

The Board therefore finds that all of the elements of McLendon have been met and the Veteran is entitled to a VA examination to determine the nature and etiology of his respiratory diagnoses.  20 Vet. App. at 80.  

In addition, the record reflects that the last VA treatment records are from May 2016; therefore, upon remand, updated records should be obtained.  Additionally, the record reflects that the Veteran receives private treatment for his claimed disabilities.  On remand, and with any necessary assistance from the Veteran, updated private treatment records should also be obtained and associated with the record.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records since May 2016. 

Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

2.  After completing the development requested in item 1, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of sarcoidosis, pulmonary cryptococcosis, and asthma.  The electronic claims file must be made available to the clinician for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

After examination of the Veteran and review of the claims file, the clinician should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that sarcoidosis, pulmonary cryptococcosis, and asthma is related to the Veteran's service, to include exposure to herbicide agents or cold/flu-like symptoms noted on several occasions in the Veteran's STRs?  

B) Is it at least as likely as not (a 50 percent or greater probability) that sarcoidosis was manifested within a year of the Veteran's discharge from service by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids?

The clinician is asked to discuss the medical literature presented by the Veteran from the National Institutes of Health and the Mayo Clinic as well as the opinion of Dr. R.P.S.  

C) If and only if the clinician determines that sarcoidosis or pulmonary cryptococcosis is at least as likely as not due to the Veteran's military service, the clinician should provide an opinion on the following question: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) sarcoidosis or pulmonary cryptococcosis? 

A complete rationale for all opinions must be provided, to include consideration of the arguments made in the Veteran's prior representative's April 2016 brief and lay and medical evidence previously submitted by the Veteran.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to provide an opinion.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the examiner.
3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal, to include consideration of all medical evidence added to the record because of this remand.  If any benefit sought is not granted, furnish the Veteran with a SSOC and afford him an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




